 



Exhibit 10.12

REHABILICARE INC.
NON-INCENTIVE STOCK OPTION AGREEMENT

          THIS AGREEMENT, made this 12th day of August 2002, by and between
Rehabilicare Inc., a Minnesota corporation (“the Company”), and Dan Gladney
(“Employee”).

          WHEREAS, the Company wishes to grant this stock option to Employee.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

          1. Grant of Option

          The Company hereby grants to Employee, on the date set forth above,
the right and option (hereinafter called “the option”) to purchase all or any
part of an aggregate of 250,000 shares of Common Stock, $.10 par value, at the
price of $3.579 per share on the terms and conditions set forth herein. This
option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

          2. Duration and Exercisability

          (a) Except as provided in paragraphs (c) below, this option may not be
exercised by Employee until the expiration of one (1) year from the date of this
Agreement and shall become exercisable on the first anniversary of the date
hereof with respect to 25% of the shares subject to this option (as set forth in
paragraph 1 above) and with respect to an additional cumulative 25% of the
shares subject to this option on the anniversary of the date hereof in of each
year thereafter until the fourth anniversary of the date hereof when this option
shall be exercisable in full. This option shall terminate in all events seven
(7) years after the date of this Agreement.

          (b) During the lifetime of Employee, the option shall be exercisable
only by Employee and shall not be assignable or transferable by Employee, other
than by will or the laws of descent and distribution; provided, however, that
if, in the reasonable judgment of the Compensation Committee of the Company, the
transfer of this Option to a Family Member (as such term is defined in the
General Instructions to Form S-8 (or successor to such Instructions or such
Form) contained in the Securities Act of 1933, as amended), or the subsequent
exercise of the Option by the Family Member rather than the Employee, would not
result in any adverse tax or accounting consequences to the Company, and subject
to such requirements as the Company may reasonably impose, including, but not
limited, to the requirement that the Family Member acknowledge in writing that
the Family Member accepts the same subject to all of the terms and conditions of
this Agreement, Employee may, upon notice to the Compensation Committee, so
transfer this Option, or any part thereof, to a Family Member, provided further
that the Employee may not receive any consideration for such transfer, and the
Family Member may not make any subsequent transfers other than by will or by the
laws of descent..

1



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the installment exercise provision set forth in
paragraph (a) above and subject to the other terms and conditions set forth
herein (including subsection 2(d)), this option may be exercised as to 100% of
the shares of Common Stock of the Company for which this option was granted on
the date of a “Change of Control” as hereinafter defined. For purposes hereof, a
“Change in Control” shall mean:



       (i) the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Company or any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;



       (ii) the commencement of or public announcement of an intention to make a
tender or exchange offer for 51% or more of the then outstanding shares of
Common Stock of the Company;



       (iii) individuals who at the date hereof constitute the Board of
Directors of the Company cease to constitute a majority thereof, provided that
such change is the direct or indirect result of a proxy fight and contested
election for positions on the Board; or



       (iii) the majority of the Board of Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

          (d) Notwithstanding subsection 2(c) above, in the event (i) of any
reorganization, sale, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or any
other similar corporate transaction or event or (ii) the Company shall enter
into a written agreement to undergo such a transaction or event, the Company
may, in its sole discretion, cancel any or all of the unexercised portion of the
Option and pay to Employee, in cash, the value of the unexercised portion of the
Option based upon the price per share of capital stock received or to be
received by other shareholders of the Company in such event.

          3. Effect of Termination of Employment

          (a) In the event that Employee shall cease to be employed by the
Company for any reason other than Employee’s gross and willful misconduct or
Employee’s death, Employee shall have the right to exercise the option at any
time within ninety days after such termination of employment to the extent of
the full number of shares Employee was entitled to purchase under the option on
the date of termination, subject to the condition that no option shall be
exercisable after the expiration of the term of the option.

          (b) In the event that Employee shall cease to be employed by the
Company by reason of Employee’s gross and willful misconduct during the course
of employment, including

2



--------------------------------------------------------------------------------



 



but not limited to wrongful appropriation of the Company funds or the commission
of a gross misdemeanor or felony, the option shall be terminated as of the date
of the misconduct.

          (c) If Employee shall die while in the employ of the Company or within
ninety days after termination of employment for any reason other than gross and
willful misconduct or become disabled (within the meaning of Code Section
105(d)(4)) while in the employ of the Company and Employee shall not have fully
exercised the option, the option may be exercised at any time within twelve
months after Employee’s death or disability by the personal representatives or
administrators, or if applicable guardian, of Employee or by any person or
persons to whom the option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of shares Employee
was entitled to purchase under the option on the date of death, disability or
termination of employment, if earlier, and subject to the condition that no
option shall be exercisable after the expiration of the term of the option.

          4. Manner of Exercise

          (a) The option can be exercised only by Employee or other proper party
by delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.

          (b) Employee may pay the option price by check (bank check, certified
check or personal check) or with the approval of the Company by delivering to
the Company for cancellation Common Stock of the Company with a fair market
value equal to the option price; provided, however, that Employee shall not be
entitled to tender shares of the Company’s Common Stock pursuant to successive,
substantially simultaneous exercises of this option or any other stock option of
the Company. For these purposes, the fair market value of the Company’s Common
Stock shall be as reasonably determined by the Company but shall not be less
than, if applicable, (i) the closing price of the stock as reported for
composite transactions, if the Common Stock is then traded on a national
securities exchange, (ii) the last sale price if the Common Stock is then quoted
on the NASDAQ National Market System or (iii) the average of the closing
representative bid and asked prices of the Common Stock as reported on NASDAQ on
the date as of which fair market value is being determined.

          5. Miscellaneous

          (a) This Agreement shall not confer on Employee any right with respect
to continuance of employment by the Company or any of its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
employment at any time. Employee shall have none of the rights of a shareholder
with respect to shares subject to this option until such shares shall have been
issued to Employee upon exercise of this option.

          (b) The exercise of all or any parts of this option shall only be
effective at such time that the sale of Common Stock pursuant to such exercise
will not violate any state or federal securities or other laws.

3



--------------------------------------------------------------------------------



 



           (c) If Employee exercises all or any portion of the option subsequent
to any change in the number or character of the Common Stock of the Company
(through merger, consolidation, reorganization, recapitalization, stock dividend
or otherwise), and subject to the provisions of Section 2(d), Employee shall
then receive for the aggregate price paid by Employee on such exercise of the
option, the number and type of securities or other consideration which Employee
would have received if such option had been exercised prior to the event
changing the number or character of outstanding shares.

          (d) The Company shall at all times during the term of the option
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.

          (e) In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the
exercise of the option, and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee. Employee may elect to satisfy any federal and state income tax
withholding obligations upon exercise of the option by (i) having the Company
withhold a portion of its Common Stock otherwise to be delivered upon exercise
of the option having a fair market value equal to the amount of federal and
state income tax required to be withheld upon such exercise, or (ii) delivering
to the Company shares of its Common Stock other than the shares issuable upon
exercise of the option with a fair market value equal to such taxes.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed on the day and year first above written.

                  REHABILICARE INC.                   By  /s/ John H. P. Maley  
   

--------------------------------------------------------------------------------

        Its  Chairman of the Board          

--------------------------------------------------------------------------------

    /s/ Dan W. Gladney    

--------------------------------------------------------------------------------

    Employee

4